DETAILED ACTION

This action is in response to communications: Preliminary Amendment filed November 20, 2020.

Claims 25-48 are pending in this case.  Claims 1-24 have been newly cancelled.  Claims 25-48 have been newly added.  This action is made Non-Final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on November 20, 2020 was filed on the mailing date of the application on November 20, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  Claims 37-42 recite, “…at least one computer readable storage medium…” where the specification defines “computer readable storage medium” as mediums such as “…random access memory (RAM), read only memory (ROM), programmable ROM (PROM), firmware, flash memory, etc., in configurable logic such as, for example, programmable logic arrays (PLAs), field programmable gate arrays (FPGAs), complex programmable logic devices (CPLDs), in fixed-functionality hardware logic using circuit technology such as, for example, application specific integrated circuit (ASIC), complementary metal oxide semiconductor (CMOS) or transistor-transistor logic (TTL) technology, or any combination thereof…” (see page 4, last paragraph, continued to page 5, and page 7, last paragraph, continued to page 8 of the specification), where this definition defines various types of “computer readable storage mediums,” but fails to limit what the “computer readable storage medium” may be.  Therefore, the “computer readable storage medium” may include non-transitory computer readable mediums, such as the mediums described above, as well as transitory computer readable mediums, such as signals and carrier waves, where transitory computer readable mediums are non-statutory.

Allowable Subject Matter

Claims 25-36 and 43-48 are allowed.

Claims 37-42 would be allowable if the 35 U.S.C. 101 rejection may be overcome.

The following is a statement of reasons for the indication of allowable subject matter:  The present invention relates to a system and method of caching rendering assets in a cloud computing architecture to reduce sending redundant data over a network.  More specifically, the present invention relates to a system and method of determining shared identifiers amongst multiple rendering assets and excluding the rendering asset from communications in response to determining the identifiers are shared.  The closest prior art includes: Wilt (US 10,181,173) discloses a system and method of caching graphics assets and retrieving the graphics assets utilizing identifiers, thus the graphics assets themselves are not transmitted (see Figures 6A and 6B and associated text).  The method further includes determining shared identifiers amongst multiple applications or instances of the same application, and further excluding transmission of graphics assets for each of the applications having the shared identifiers (see Figure 8 and associated text).  Prior art also includes: Brown et al. (US 2020/0204436) disclose a system and method of providing assets for software applications storing the asset libraries at a remote device, and providing assets upon determining the assets are not located at the remote device;  Lalonde et al. (US 2019/0308099) disclose a system and method of executing a plurality of gaming session for a gaming title in parallel on one or more central processing units (CPUs), where each of the plurality of gaming sessions is associated with static data items (considered assets) stored in a shared static memory pool, and requires a graphics operation executable by a respective GPU using the static data item; Shewman (US 2017/0229102) disclose a system and method of transmitting an asset display data structure to each appliance executing a client application in a collaborative session for a shared workspace; Perry (US 2017/0050110) discloses a system and method of a cache optimized cloud gaming, where image and audio portions of a video game are stored at the client device (e.g. in a cache), and visual and/or audio asset(s) may be excluded from image data of the video game to reduce bandwidth of streaming the video game, the excluded visual and/or audio asset(s) may be represented by an identifier to be later used to retrieve the visual and/or audio asset(s) from the stored location at the client device and include in the image data; Gomba (US 2014/0354657) discloses a system and method of downloading assets of a software application in a non-rendered form and storing the asset to be used for later use by additional applications; Dowd et al. (US 2014/0267339) disclose a system and method of transferring assets via a cloud-based clipboard, the method further including transmitting an asset to a cloud-based storage, storing a reference to a storage location of the asset in the cloud-based storage, and receiving a request for the asset, the request indicating the reference to the storage location, and retrieving from the storage location in the cloud-based storage. Although the prior art cited discloses similar features of the claimed invention as noted above, the prior art of record fails to teach or suggest, singly or combined, the limitations send a first message via the IO link, wherein the first message includes a first rendering asset and an identifier associated with the first rendering asset, exclude a second rendering asset from a second message in response to the identifier being shared by the first rendering asset and the second rendering asset, and send the second message via the IO link, wherein the second message includes the identifier” as recited by independent claims 25, 31, 37, and 43. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612